Title: To John Adams from Jan Willink, 5 July 1792
From: Willink, Jan,Willink, Wilhem
To: Adams, John



copy.Dear Sir
Amsterdam 5 July 1792.

Your esteemed favors of 30 April inclose to us
60 coupons of ƒ 40.ƒ 240066" 50" 3300the premium of " 1000ƒ 6700to your Credit, we have purchased for you 70 Cl:ƒ 7000.at an Agio of 1 pCt"70Brok:1/4 ""17.10for the loan of 1. March whch. makes 4 pn.Intrest at 5 pC p An"116.13ƒ 7204.3





for whch. we charge your acct. the small disburse is no object, which we shall retain of the first coupons you’ll send to us, as we prevent thereby a ballance to lay idle for you, and we shall keep the obligations subject to your disposal.
We rejoice in the prosperity of your country, and wish you a long while to enjoy the Satisfaction of seeing its encrease whch. you always promoted with Zeal and integrity
if some of the Separate States should wish to borrow here, we have no doubt to effectuate it on the same terms as for the United States
We beg leave to present our best compliments to your Lady, and to assure you of the Sincere esteem where with we remain / Dear Sir / Your most Obedient Servants

Wilhem & Jan Willink